DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Amichai Kotev (Reg. No. 57,668) on 8/10/21.
In the claims:
Claim 16 has been changed to ---An apparatus for generating an object recognition model comprising: one or more processors; and one or more memories storing executable instructions which, when executed by the one or more processors, cause the apparatus to perform operations including: determining distribution of a specific attribute in a plurality of training images; determining a template set from the plurality of training images according to the determined distribution of the specific attribute of the plurality of training images; normalizing each of the plurality of training images according to its corresponding template in the template set; performing training based on the normalized plurality of training images to determine an object recognition model; and generating a feature for an object included in an input image by using a normalized input image and the object recognition model generating a feature for a specific object.---
Claim 21 has been changed to ---An object recognition model generation apparatus, comprising: one or more processors; and one or more memories storing executable instructions which, when executed by the one or more processors, cause the apparatus to perform operations including: classifying specific attributes of a plurality of training images through a classification network; dividing the plurality of training images into a specific number of sets according to the classification of the specific attributes, and each set has the same attribute classification label; training the training image sets through a transformation network to obtain ; and generating a feature for an object included in an input image by using a normalized input image and a trained model generating a feature for a specific object.---

Allowable Subject Matter
Claims (1-21, 24, 31-35, 42-45) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “as illustrated in FIG. 6, Gottemukkula describes generating a plurality of templates for a vascular structure of an eye. Gottenmukkla, however, neither describes nor suggests the configuration of performing image normalization for an input image which is used for object recognition based on a template determined according to an attribute (orientation angle of a face, for example) included in the input image, which is the feature of the invention described in the subject application. With the aforementioned specific configuration, the subject application is able to achieve an effect of enabling an apparatus to perform object recognition with high precision.  Claim 1 as amended relates to processing which is performed prior to normalization of an image that is to be input into a model used for generating a feature vector of an object for object recognition. That is, pre-processing which is to be performed for positioning objects in a predetermined orientation (in a case where the object recognition is performed for faces, "frontal faces" are treated as the objects subject to recognition, for example). More specifically, in place of conventional processing in which image transformation is performed in a uniform manner so that each of the objects (faces) would be similarly positioned as "frontal faces", the subject application provides the configuration of performing, for each of objects included in an input image, geometric transformation processing according to a template which is selected from among a template set (including templates in which yaw angles are 00, 300, 600 and 800) based on an orientation thereof. The template set is generated based on (See applicant’s remarks dated 6/22/21 page 12.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        July 22, 2021